Citation Nr: 1119122	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1957 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's January 2008 VA Form 9 (substantive appeal), he requested a hearing before the Board.  In a statement received in May 2010, he withdrew such request.  

In "April 14, 2009" [sic] dated written argument, the Veteran's representative raised a claim of service connection for coronary artery disease, claimed as due to herbicide exposure, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and thus is not before the Board at this time.  As will be discussed in greater detail below, the claim for service connection for coronary artery disease is inextricably intertwined with the matter on appeal, and is being remanded for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

The Veteran has established service connection for seborrheic dermatitis, rated 60 percent, and diabetes mellitus, Type II, rated 20 percent.  Accordingly, the schedular criteria for TDIU are met.  At issue, however, is whether, due to service-connected disabilities alone, the Veteran is unable to secure or pursue substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this regard, the Board notes that in April 2009 written argument, the Veteran's representative raised an informal claim of service connection for coronary artery disease, claimed as due to herbicide exposure.  38 C.F.R. § 3.155.  Because the outcome of such a claim could potentially impact the Veteran's claim for TDIU, consideration of the claim for TDIU must be deferred until the matter of service connection for coronary artery disease is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  The Board notes further that in August 2010, VA amended 38 C.F.R. § 3.309(e) to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).  Attention of the RO is directed to this amendment.

Finally, the Board notes the Veteran was afforded a VA examination in August 2007.  The examiner was asked to comment on the Veteran's ability to function in his normal occupational environment and to describe the functional limitations imposed by his service-connected disabilities.  He was also asked to provide comment if it was found that the Veteran's nonservice-connected disabilities predominantly limited his occupation.  In response, the August 2007 VA examiner stated:

There was no evidence of peripheral neuropathy of any of the extremities.  There was a small area of eczema or chronic dermatitis on the right lower back.  It appeared to be lichen simplex chronicus.  This was a 6x6 cm area on the lower back, thus involving less than 1 percent of total skin.

Major functional limitations are knee, thumb, and elbow arthritis.

The veteran's extensive itching, however, is his main complaint.  This is, as likely as not, due to his diabetes, and aggravated by anxiety.

The Veteran's representative argues that such an opinion is inadequate as the examiner did not opine whether the Veteran's service-connected disabilities rendered him unemployable.  See April 2009 written argument.  On careful review, the Board agrees.  In particular, the examiner did not, as was requested by the RO, opine specifically as to the Veteran's ability to function in his normal occupational environment nor did he describe the functional limitations imposed by the Veteran's service-connected disabilities.  While the August 2007 medical opinion indicates the Veteran's major functional limitations are the arthritis in his knees, thumbs, and elbows, which suggests that he is precluded from obtaining or maintaining any gainful employment due to his nonservice-connected (and not service-connected) disabilities, the opinion does not explicitly state so.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran notice regarding the information and evidence needed to substantiate a claim of service connection for coronary artery disease, claimed as due to herbicide exposure.  He and his representative should have ample opportunity to respond.

2. 	The RO should fully develop and adjudicate the matter of service connection for coronary artery disease, to include as due to herbicide exposure.  

3. 	The RO should then undertake any other development suggested by the development ordered above (to specifically include a VA examination to assess the impact of the Veteran's service-connected seborrheic dermatitis, diabetes mellitus, and coronary artery disease (if granted) on his ability to obtain and maintain employment (disregarding the effects of any disabilities that are not service-connected) and then re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

